Citation Nr: 0027289	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for recurrent 
low back pain.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
September 1992.  

The issue on appeal arises from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which granted the veteran 
service connection for recurrent low back pain, with a 10 
percent disability evaluation effective from September 16, 
1992.  The veteran appealed the disability rating in 
question.  

In November 1996, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development.  By 
an April 1997 rating decision, the RO increased the 
disability rating for recurrent low back pain to 20 percent, 
effective September 16, 1992.  A supplemental statement of 
the case was issued later that month.  

In August 1997 and March 1999, the Board again remanded the 
veteran's claim for additional development.  In a May 2000 
supplemental statement of the case, the RO confirmed the 20 
percent rating for recurrent low back pain. 

 
FINDINGS OF FACT

1.  For the period prior to April 1, 1998, the veteran's low 
back was manifested by findings of forward flexion to between 
90 and 95 degrees with no muscle spasm or positive 
Goldwaithe's sign noted, nor any favorable or unfavorable 
ankylosis found.
 
2.  For the period from April 1, 1998, the veteran's low back 
disability was manifested by findings of muscle spasm, 
positive Goldthwaite's sign, and marked limitation of forward 
bending in a standing position; no favorable or unfavorable 
ankylosis was found, nor any pronounced intervertebral disc 
syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability for the period prior to April 1, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5286, 5289, 5292, 5293, 5295 
(1999).


2.  A rating of 40 percent rating for a low back disability 
is warranted for the period from April 1, 1998, under 
Diagnostic Code 5295.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5286, 5289, 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran was treated for bilateral paravertebral spasms, low 
back pain of unknown etiology, chronic low back pain with 
possible L4 nerve impingement, lumbago, and sacroiliac joint 
pain during active duty.  

The veteran filed a claim concerning service connection for, 
in part, a low back disability in June 1993.  

By a September 1994 rating decision, the RO granted service 
connection for recurrent low back pain and assigned a 10 
percent disability rating effective from September 16, 1992.  

Subsequently, the report of a July 1994 examination for VA 
purposes was associated with the claims file.  The report 
reflects that during this examination, the veteran complained 
of intermittent back pain which was not going away.  On 
occasion, the pain would shoot down to the front and back of 
his right thigh.  Upon examination, the veteran's back 
revealed no fixed deformity, no muscle spasm, and no 
tenderness.  He had flexion to 95 degrees, extension to 35 
degrees,                                                                      
lateral flexion left and right to 40 degrees and rotation to 
35 degrees.  An X-ray of the lumbosacral spine revealed 
transitional vertebra and sacralization of L5.  The veteran 
was diagnosed as having, in pertinent part, possible 
herniated disc, lumbar spine. 

By a December 1994 rating decision, the RO denied an 
increased rating for recurrent low back pain.  

In his August 1995 substantive appeal, the veteran stated 
that he would experience muscle spasms while standing and 
bending, but not as often as when sitting and going to a 
standing position.  He experienced spasms, cramps and/or a 
"standing" pain in his back and left leg when he would sit 
for 30 minutes or more.  Often it would take several minutes 
before he could straighten after sitting due to the pain.  
The veteran indicated that he was seeking a 20 percent 
rating.

In November 1996, the Board remanded the veteran's claim for 
additional development, to include obtaining updated medical 
records and affording the veteran a new orthopedic 
examination.  

In December 1996, the RO wrote to the veteran and asked for 
his assistance in obtaining updated medical records.  

The veteran underwent another examination for VA purposes in 
April 1997.  He continued to complain of low back pain and 
stated that he took Advil or Tylenol daily, stretched two to 
three times per week, and ran three and a half miles three 
times weekly.  The veteran reported that his back pain would 
shoot down the left lower limb and that in 1996, he had lost 
three days from his job due to these symptoms.  The veteran 
stated that his pain was exaggerated by sitting for over 30 
minutes or standing for over 15 minutes.  

Upon examination, the veteran was in no acute distress, his 
gait was good, and his back was straight.  There was no 
swelling, redness, deformity, or muscle spasm, although some 
mild right lumbar tenderness was noted.  The straight leg 
raising test, seated, did not cause any discomfort.  Forward 
flexion was to approximately 90 degrees and the veteran could 
walk heel to toe without difficulty.  There was no muscle 
weakness or atrophy.  The veteran's deep tendon reflexes were 
active and symmetrical.  No Babinski was appreciated and his 
peripheral sensation was good.  The examiner's impression was 
chronic low back pain secondary to chronic lumbosacral 
strain.  The veteran's symptoms were intermittent and, 
according to the examiner, the veteran could be totally 
disabled with flares.  The examiner also concluded that the 
veteran could work and exercise within the limits of the 
sitting and standing described above.

By an April 1997 rating decision, the RO increased the 
disability rating for service-connected recurrent low back 
pain to 20 percent, effective from September 16, 1992.  A 
supplemental statement of the case was issued later that 
month. 

In August 1997, the Board remanded the veteran's claim for 
additional development, to include obtaining additional 
medical records and scheduling another orthopedic 
examination.  

In October 1997, the RO wrote to the veteran and asked for 
his assistance in obtaining updated medical records.

On April 1, 1998, the veteran underwent another spine 
examination for VA purposes.  It was noted that he was 
employed as a cost engineer.  The veteran stated that he had 
low back pain which was present "pretty much all day."  At 
work, he sometimes did not notice the low back pain, but any 
increase in pain caused him to take a walk to try and 
alleviate it.  The veteran took Aleve and Tylenol tablets, 
which he had been using regularly two to three times a day 
for several years.  

The low back pain increased by sitting or standing for long 
periods of time.  The pain was worst in the afternoon, 
although walking seemed to help a little.  The veteran stated 
that he seemed to have the least pain in the morning, except 
on certain mornings when he slept "wrong."  Generally, the 
veteran was able to sleep well through the night.  He 
exercised by walking three and a half miles, three times a 
week.  Most days, the veteran was able to walk without any 
difficulty.  His other activities included climbing ladders 
from time to time.  Sometimes, the veteran would take Tylenol 
tablets 30 minutes prior to exercise.  His low back pain 
increased somewhat on running.  Bending over (for example, 
while tying his shoelaces) caused pain.  The veteran 
generally had no increase in low back pain while lifting 
weights or doing yard work, including mowing the lawn, and he 
denied having any radiation of the low back pain.  However, 
yard work sometimes would cause flare-ups of low back pain, 
but not consistently.  The veteran described these flare-ups 
as involving throbbing, severe pain which lasted for about an 
hour.  The veteran would take Tylenol or Aleve and lay down 
for awhile, trying not to move.  In the prior six months he 
had had a flare-up once every two weeks.  

The veteran had not been confined to bed for long periods of 
time on account of his low back pain.  In the year of the 
examination, he had not had to take any sick leave on account 
of low back pain, but in the prior year he had taken three 
days off for this problem.  The veteran had not experienced 
any muscular weakness and his sensations were intact.  He had 
been treated by a chiropractor once every months since July 
1997.

Upon examination, the veteran appeared well developed with a 
normal gait.  Examination of the spine showed no partial 
abnormalities or fixed deformities.  There were mild spasms 
of the paravertebral muscles in the lumbar region on the 
right.  Examination of range of motion of the lumbar spine 
showed flexion of 75 degrees.  The veteran reported pain 
which increased in his lower back on getting back up from 
flexion.  Extension could be performed up to 30 degrees, with 
pain on getting back up.  Left and right lateral flexion 
could be performed to 30 degrees respectively.  Left and 
right rotation could be performed to 40 degrees respectively.  
Motor strength was normal and sensory examination was grossly 
intact.  Deep tendon reflexes were 2+ throughout and 
symmetrical.  

X-rays of the lumbar spine showed narrowing of the joint 
space at L5-S1 and evidence of spina bifida occulta at L5.  
The veteran was diagnosed as having degenerative joint 
disease, L5-S1.   

In June 1998, medical records from the Prince William 
Chiropractic Clinic in Woodbridge, Virginia, were associated 
with the claims file.  These records reflect, in pertinent 
part, that in July 1997, the veteran began to seek 
chiropractic treatment for constant back pain, with 
occasional sharp pain down the left leg and a new pain on the 
right side.  The veteran reported having had chiropractic 
treatment the prior year, as well.  His condition was made 
worse by driving a car for long periods.  On a separate form 
completed on the veteran's first visit in July 1997, his 
complaints of constant, moderate to severe low back pain were 
noted, along with stiffness with associated radiation into 
the left posterior thigh.  The veteran reported that Alleve 
and Tylenol provided some relief.  

These records also reflect that the veteran visited the 
chiropractor for treatment on numerous occasions due to 
soreness and stiffness of his low back between July 1997 and 
April 1998.  On a questionnaire form completed in October 
1997, the veteran reported that he changed position 
frequently to get his back comfortable, he walked and dressed 
more slowly than usual (including experiencing trouble 
putting on socks), he had to lie down to rest more often, and 
he slept less well because of his back symptoms.

In a June 1998 supplemental statement of the case, the RO 
confirmed the 20 percent rating for recurrent low back pain.

In March 1999, the Board again remanded the veteran's claim 
for additional development, to include obtaining additional 
medical records and scheduling orthopedic and neurological 
examinations.

In April 1999, the RO wrote to the veteran and asked for his 
assistance in obtaining updated medical records.

In October 1999, the veteran underwent a spine examination 
for VA purposes.  It was noted that the veteran traveled all 
over the country and presented with low back pain.  The pain 
was exaggerated with standing or sitting for over 30 to 40 
minutes, and was decreased with walking.  The veteran ran 
less than three miles two to three times weekly for exercise.  
From 1998 to the present, he had lost four days from his job 
because of his pain.  He took 500 mg. Naprosyn tablets twice 
daily for relief.  The veteran also used cold compresses as 
needed.  In the past, the veteran had been treated by a 
chiropractor, who had "cured his leg pain," but he 
discontinued seeing this person when a rib was fractured in 
the process.  

The examiner noted that the veteran's claims file was 
reviewed, including the Board's March 1999 remand.  Upon 
examination, the veteran was alert, cooperative, and in no 
acute distress.  His gait was good and he did not use any 
external support devices.  The back was straight and the 
veteran had right paralumbar tenderness.  There was no muscle 
spasm.  The veteran had approximately 40 degrees of lateral 
bending on each side.  He forward flexed the lumbar spine 90 
degrees, but this gave pain about the low back.  With the 
veteran supine and the hips flexed 90 degrees, there was low 
back pain and hamstring tightness of approximately 40 
degrees.  There was no muscle weakness.  Deep tendon reflexes 
were active and symmetrical and peripheral sensation was 
good.  The impression was chronic low back pain, secondary to 
degenerative arthritis.  

The examiner further noted that there was no evidence of any 
weakened movement, excess fatigability, or incoordination due 
to the low back condition.  The veteran's limitation was 
secondary to the pain in the area.  Lateral spine motion was 
good in the standing position.  The examiner further stated 
that pain could significantly limit his functional ability 
during flare-ups, or when the back was used repeatedly over 
time.  Additional loss of motion, however, due to pain, pain 
on use, or during flare-ups, could not be quantitated, 
according to the examiner.  There was no listing of the spine 
to the opposite side.  With Goldthwaite's sign, the veteran 
had low back pain, when the lower limb was extended and the 
back was manipulated.   

The veteran also underwent a peripheral nerves examination 
for VA purposes in October 1999.  The examiner noted that 
multiple evaluations had revealed lumbar paraspinal muscle 
spasms, while recent X-rays showed degenerative joint disease 
of L5-S1 with spina bifida occulta at L5 and L5 
sacralization.  While the veteran had noted the onset of left 
foot numbness briefly in 1989, this had resolved.  The 
veteran had also noted electric shock sensations radiating 
from his left hip to his left posterior thigh.  He had been 
treated with non-steroidal anti-inflammatory drugs, muscle 
relaxants, and physical therapy, all without much benefit.  
The best relief had been with chiropractic manipulation which 
he began in 1983 and continued to the present time.  The 
veteran had pain flare-ups about once or twice a week.  These 
did not radiate to the leg.  He had reduced exercise activity 
due to the low back pain, especially running.  

Upon examination, the veteran was alert and oriented.  His 
gait was normal with good tandem and he could walk on his 
toes and his heels.  He had intact touch and pin sensation 
throughout.  Strength was 5/5 in all muscle groups 
bilaterally.  The deep tendon reflexes were 2+ in all limbs 
and the toes were downgoing bilaterally.  There was 
paraspinal muscle spasm in the right lumbar area. 

In April 1999, the peripheral nerves examiner wrote an 
addendum to his October 1999 examination report.  It was 
noted that the veteran's claims file, including the Board's 
remand, had been reviewed.  According to the examiner, 
although the veteran did have symptoms with left sciatic 
neuropathy in 1989 and at times since then, his usual flare-
ups were consistent with low back strain rather than sciatic 
neuropathy, since no radicular pain, sensory loss, weakness, 
or reflex asymmetry was evidenced.  The examiner further 
noted that the lumbar spine X-ray of April 1998 did show 
degenerative joint disease at L5-S1.  Therefore, according to 
the examiner, "back pain secondary to degenerative arthritis 
is a reasonable diagnosis."  

In a May 2000 supplemental statement of the case, the RO 
confirmed the 20 percent rating for recurrent low back pain.  


II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  
The Board notes that this claim arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  It may include providing the veteran with a 
medical examination to determine the nature and extent of his 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Department in this case has accorded the veteran several 
examinations and obtained medical records from VA health care 
providers.  The duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

Under Diagnostic Code 5289, when there is unfavorable 
ankylosis of the lumbar spine, a 50 percent disability rating 
is assignable, and where the ankylosis is favorable, a 40 
percent disability evaluation is assignable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (1999).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992). 

Under Diagnostic Code 5292, where limitation of motion of the 
lumbar spine is "severe", a 40 percent disability 
evaluation is assignable.  Where limitation of motion is 
characterized as "moderate," a 20 percent disability rating 
is assignable, and a 10 percent rating is assignable where 
there is "slight" limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

Under Diagnostic Code 5293, a noncompensable rating is 
assigned for postoperative, cured status, while mild symptoms 
merit a 10 percent rating.  A 20 percent rating may be 
assigned for moderate intervertebral disc syndrome; recurring 
attacks.  A 40 percent rating may be assigned for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

Under Diagnostic Code 5295, a 40 percent rating may be 
assigned where there is listing of whole spine to opposite 
side; positive Goldthwaite's sign, loss of lateral motion, 
osteoarthritic changes, narrowing or irregularity of a joint 
space, muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position or 
abnormal mobility on forced motion.  Where there is muscle 
spasm on extreme forward bending and a loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
rating is in order.  With characteristic pain on motion, a 10 
percent rating is appropriate, and a noncompensable rating is 
for assignment with slight subjective symptoms only.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1999). 

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides, in pertinent part, as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

In the present case the Board notes that during his July 1994 
examination, the veteran had flexion to 95 degrees and 
extension to 35 degrees, while there was no muscle spasm or 
tenderness noted.  Likewise, during his April 1997 
examination, the veteran had forward flexion to 90 degrees 
and there was no swelling, redness, deformity, or muscle 
spasm, although mild tenderness was noted on the right.  The 
veteran reported that he had only lost three days from work 
due to his condition in 1996.  

However, by the VA examination which occurred on April 1, 
1998, the veteran's forward flexion was down to 75 degrees, 
with pain noted upon getting back up.  There were mild spasms 
of the paravertebral muscles on the right.  In the prior six 
months, the veteran had reportedly experienced a flare-up 
once every two weeks (these would involve a one hour episode 
of throbbing, severe pain).  By his spine October 1999 
examination, the veteran's forward flexion had improved to 90 
degrees.  However, the examiner at that time concluded that 
pain could significantly limit the veteran's functional 
ability during flare-ups or when his back was used repeatedly 
over time.  Although this examiner could not quantify the 
additional loss of motion, he did appear to indicate that 
Goldthwaite's sign was positive.  And while no muscle spasm 
was noted during the spine examination, paraspinal muscle 
spasm in the right lumbar area was noted during the October 
1999 peripheral nerves examination.  

With the benefit of the doubt being given to the veteran and 
in consideration of functional loss due to pain on flare-ups, 
as well as the presence of muscle spasm and (apparently) a 
positive Goldwaithe's sign, the Board finds that a 40 percent 
rating, and not greater, is warranted for the period from 
April 1, 1998, under Diagnostic Code 5295.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that, with 
regard to initial ratings following the grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  A rating in excess of 20 percent is not 
warranted prior to April 1, 1998, due to the examination 
findings reflecting, in essence, better flexion and a 
complete absence of muscle spasm.   

A 40 percent rating is the highest available under Diagnostic 
Code 5295 as well as Diagnostic Code 5292, limitation of 
motion of lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).  A higher rating is permitted for unfavorable 
ankylosis (a joint fixed in one position) of the lumbar 
spine, but the veteran's low back is not ankylosed and may 
not be rated based on ankylosis.  38 C.F.R. § 4.71a, Code 
5289 (1999).  As the veteran's spine is not ankylosed, 
application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (1999) is also not warranted.

A higher rating of 60 percent is available if the veteran 
demonstrates pronounced intervertebral disc syndrome.  
However, the evidence does not establish the presence of 
pronounced intervertebral disc system.  Indeed, the VA 
peripheral nerve examiner, in his April 1999 addendum, stated 
that no radicular pain, sensory loss, weakness, or reflex 
asymmetry was evidenced.  As a finding of pronounced 
intervertebral disc syndrome requires a manifestations 
appropriate to the site of the diseased disc with little 
intermittent relief, it is clear that the neurological 
manifestations of the veteran's disability, such as they are, 
are not of such severity and do not warrant a 60 percent 
rating under Diagnostic Code 5293. 

In addition, although the April 1998 apparently showed 
degenerative joint disease at L5-S1 (at least according to 
the April 1999 addendum notation), Diagnostic Codes 5010 and 
5003 permit a disability evaluation only when the resultant 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes.  Because the veteran's limitation of motion 
of the low back is compensable under Diagnostic Code 5295, he 
is not actually entitled to an additional 10 percent rating 
under Diagnostic Code 5010-5003.  See VAOPGCPREC 36-97 
(December 12, 1997).

In summary, then, the Board finds that the evidence of record 
does not warrant a rating in excess of 20 percent for a low 
back disability, prior to April 1, 1998, but 

that a 40 percent rating, and no greater, is warranted for 
the period from April 1, 1998. 

ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability, prior to April 1, 1998, is denied.

Entitlement to a rating of 40 percent for a low back 
disability is granted under 
Diagnostic Code 5295, subject to the applicable criteria 
governing the payment of monetary benefits, for the period 
from April 1, 1998.




		
Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeal

 

